Citation Nr: 0005624	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  95-18 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation greater than 30 percent prior to 
August 14, 1997, and 50 percent effective December 1, 1997 
for post-traumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from June 1944 to November 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1995 rating decision from the Muskogee, 
Oklahoma, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for PTSD with an 
evaluation of 30 percent, effective February 27, 1995.  
By rating decision in March 1998, the RO granted a temporary 
total evaluation beginning August 14, 1997, followed by a 50 
percent evaluation, effective from December 1, 1997.  

In February 1997, the Board remanded the veteran's claim for 
further development to include obtaining medical treatment 
records and a VA examination, as well as providing the 
veteran with notice of the revised rating criteria for 
evaluation of PTSD under VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1999)


FINDINGS OF FACT

1. Prior to August 14, 1997, the veteran's PTSD was 
manifested by considerable impairment to his social and 
family relationships and his ability to obtain or retain 
employment.  

2.  As of December 1, 1997, PTSD and associated conditions 
were manifested by symptoms productive of total 
occupational and social impairment.



  


CONCLUSIONS OF LAW

1. The criteria for a 50 percent evaluation for service-
connected PTSD, prior to August 14, 1997, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.114, 
4.132, Diagnostic Code 9411 (1996).

2. The criteria for a 100 percent evaluation for service-
connected PTSD, effective December 1, 1997, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.114, 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran filed an initial claim for VA benefits for 
service connection for PTSD in February 1995.  In a statement 
submitted with his claim, the veteran reported that he was 
wounded in February 1945, when his unit came under artillery 
fire.  He stated that he continued to remember and think 
about the individuals he had killed.  He reported an incident 
when he witnessed the death of an 18-year old soldier, who 
had been with the unit for only two days.  He stated that, as 
an infantryman, he walked point, was in firefights, had been 
shelled, experienced booby traps and mines, and had been 
wounded.  The veteran stated that due to his war experiences, 
he was unable to work in certain environments.  He reported 
that he had nightmares and had to sleep with a light on.  He 
noted constant nervousness, temper control problems, and 
irritability.  

The veteran's spouse of more than 47 years also submitted a 
statement in February 1995.  She stated that the veteran had 
been extremely nervous and, at times, very difficult to live 
with, since returning from overseas in 1945.  She reported 
that the veteran had never been able to sleep without a light 
on, and had frequent nightmares.  She noted that she had 
learned not to touch the veteran when he was asleep, as he 
would hit anyone who did so.  She stated that the veteran was 
tormented by the thoughts of men he had killed and had been 
suicidal at times.  

A VA examination was conducted in March 1995.  The veteran 
reported no difficulties with nerves or relating to others 
prior to his military service.  He stated that he had great 
difficulty trying to work with others, and easily "flies off 
the handle."  He reported continuing dreams of his war 
experiences.  The examiner noted that the veteran did not 
appear to be appreciably despondent or nervous at the time of 
the examination, but did seem to be concerned about his 
inability to relate with others.  No hallucinations or 
delusions were noted and perception, judgment, and memory 
were good.  The examiner provided a diagnosis of PTSD with a 
global assessment of functioning (GAF) rating of 60.  

A VA examination was conducted in June 1995, and the examiner 
noted review of the veteran's claims file.  The veteran 
reported nervousness, vigilance, nightmares, and stated that 
he hoped to get forgiveness for killing people.  He stated 
that he was high-tempered, but did all right if not around 
other people.  The examiner noted no thought disorder, sad 
affect, good insight and judgment, and occasional suicidal 
thoughts.  The examiner provided assessments of mild-to-
moderate PTSD and mild dysthymia with a GAF of 60. 

The record contains continuing VA counseling records, dated 
from January 1995 to March 1998.  In June 1995, the veteran 
and his spouse reported that the veteran's symptoms were 
decreasing.  However, in December 1995, an increase in 
disability was noted.  In September 1996, the counselor 
reported the veteran's PTSD to be of chronic moderate 
severity.  In November 1997, the counselor reported the 
veteran's PTSD to be chronic and severe.  

At a hearing before an RO hearing officer in January 1996, 
the veteran testified that he was receiving treatment for his 
PTSD at the Vet Center, every two-to-three weeks, but was 
taking no medication for the condition.  Transcript, pp. 2-3 
(Jan. 1996).  He reported that he had episodes of violent 
behavior and had a problem being around other people.  He 
stated that he had difficulty going to the shopping mall or 
grocery store due to crowds.  Transcript, p. 3 (Jan. 1996).  
The veteran noted that he had flashbacks and nightmares every 
two-to-three days.  He stated that he kept a light on all 
night and would check the perimeter of the house if he woke 
during the night.  Transcript, p. 4 (Jan. 1996).  The veteran 
testified that he had not worked since 1983.  Transcript, p. 
5 (Jan. 1996).  He stated that his relationship with his 
family was strained due to his temper outbursts and he had no 
close friends.  Transcript, p. 6 (Jan. 1996).  He reported 
difficulty concentrating and with memory.  Transcript, p. 7 
(Jan. 1996).  The veteran's spouse testified that the 
veteran's adverse reactions to anxiety producing situations 
were getting worse.  Transcript, p. 9 (Jan. 1996).  She 
stated that the veteran isolated himself from others, but 
recently had not wanted to be completely alone and would go 
with her on errands and wait in the car.  Transcript, p. 10 
(Jan. 1996).  She reported that the veteran quit working 
following his heart attack, which she attributed to stress.  
Transcript, p. 11 (Jan. 1996).  

At a hearing before the undersigned in November 1996, the 
veteran testified that he was currently in counseling at the 
Vet Center every two weeks.  Transcript, pp. 2-3 (Nov. 1996).  
The veteran was scheduled for inpatient care beginning in 
January or February 1997.  Transcript, p. 5 (Nov. 1996).  The 
veteran stated that he was last employed as a mechanic for a 
bread company in July 1983, at which time he had a massive 
heart attack.  Transcript, p. 6 (Nov. 1996).  He indicated 
that his PTSD symptoms had increased in severity and he had 
increasing difficulty being around others.  Transcript, p. 7 
(Nov. 1996).  

The veteran testified that he had no close friends.  The 
veteran's spouse added that they attended church every 
Sunday, but did not have any social life.  Transcript, p. 8 
(Nov. 1996).  The veteran stated that he liked to fish on his 
own.  He reported that he would sometimes take one of his 
grandchildren with him, but was told that he was "awful 
cranky with them."  Transcript, p. 9 (Nov. 1996).  He and 
his spouse noted that his lack of sleep was increasing due to 
nightmares.  Transcript, p. 10 (Nov. 1996).  The veteran's 
spouse testified that the most notable recent change in the 
veteran's symptoms was his inability to handle stress.  
She stated that "he just falls to pieces, he can't think."  
Transcript, p. 13 (Nov. 1996).

Statements from the veteran's son, daughter, and spouse were 
received at the November 1996 hearing.  The veteran's son 
stated that his father had angry outbursts directed at both 
of his children.  He stated that the veteran was always 
nervous and he had a "short fuse."  The veteran's son 
reported that the veteran continued to get angry easily.  He 
noted that the veteran could not sleep in the dark and would 
"wake up swinging," if someone touched him while he was 
asleep.  He stated that the veteran's short-term memory was 
very bad.  The veteran's son reported that he currently 
"thought the world of...[his]...dad," and they spoke frequently 
and lived two miles from each other.  

The veteran's daughter reported that the veteran always left 
a light on at night and had nightmares of killing another man 
and of the fear of being killed.  She stated that the veteran 
was always a very nervous man, quick to anger, and was unable 
to demonstrate his affection.  She noted that the veteran 
avoided Fourth of July celebrations because of the explosions 
from the fireworks.  

The veteran's spouse stated that the veteran was a very 
difficult man to live with, but they believed that divorce 
was not an option.  She reported that the veteran repeatedly 
stated that he could not be forgiven for killing men during 
the war.  She noted that the veteran continued to have 
nightmares and would sometimes avoid going to sleep to avoid 
the nightmares.  The veteran's spouse stated that the veteran 
was able to continue his employment for as long as he did 
because the job did not involve a lot of interaction with 
others, but she felt that the veteran was passed over for 
promotions due to his inability to get along with other 
people.  She reported that the veteran's comprehension and 
short term memory had been affected and he was unable to 
handle any kind of stress.  She stated that the veteran's 
condition was getting worse.  

In February 1997, the Board remanded the veteran's claim for 
further development to include obtaining medical treatment 
records and a VA examination, as well as providing the 
veteran with notice of the revised rating criteria for 
evaluation of PTSD under VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1999).  In March 1997, the RO 
requested that the veteran identify all hospitals and 
physicians who had provided treatment for his PTSD.  

The veteran was hospitalized in April 1997 with a principal 
diagnosis of PTSD and secondary diagnoses of panic disorder 
with moderate agoraphobia and major depression in partial 
remission.  Mental status examination revealed 
mild-to-moderate anxious affect, with no delusions, 
illusions, hallucinations, or suicidal or homicidal ideation.  
The physicians determined that the veteran was a good 
candidate for the Nine-Week Inpatient Program. 

The veteran was again hospitalized from August to October 
1997 with a principal diagnosis of PTSD and secondary 
diagnoses of recurrent unipolar in partial remission and 
panic disorder with moderate agoraphobia.  Prominent 
re-experiencing symptoms and anxiety symptoms were noted, 
with no current suicidal or homicidal ideations.  The veteran 
participated fully in the program and was able to interact 
appropriately with his peers and the staff.  However, the 
physician noted that the veteran's PTSD symptoms were 
considered to be chronic and severe in nature.  

By letter dated in February 1998, T.W.F., M.D., Chief of the 
PTSD Section at the VA hospital, stated that the veteran not 
only met the criteria for PTSD, but also suffered from 
recurrent unipolar depression and panic disorder with 
moderate to severe agoraphobia, and had a profound amount of 
medical co-morbidity.  Dr. T.W.F. provided a GAF of 35, and 
noted that the veteran's numerous problems were very 
debilitating.  

A VA examination was conducted in February 1998, and the 
examiner noted review of the veteran's claims file.  The 
veteran reported difficulty with overwhelming memories from 
World War II.  He stated that he would wake up four-to-five 
times per night due to nightmares.  He reported that he 
avoided other people, had intermittent crying spells, and 
felt guilty about killing people during the war.  The veteran 
was last employed in 1983, when he retired following a 
myocardial infarction.  During his 38-year employment history 
he had a total of five jobs and the veteran had been married 
to his only wife for more than 50 years.  Mental status 
examination showed normal speech, focused and goal-directed 
thought process, auditory hallucinations, visual 
hallucinations, extremely anxious mood, anxious affect, 
equivocal insight and judgment, intact concentration and 
short-term memory, and no suicidal or homicidal ideation.  
The examiner provided diagnoses of mixed anxiety disorder, 
consisting of chronic PTSD of mild-to-moderate intensity and 
panic disorder with agoraphobia, and major depression.  A GAF 
of 50 was provided.  


II. Analysis

When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records, which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating psychiatric disabilities.  61 Fed. Reg. 
52695 (Oct. 1996) (codified at 38 C.F.R. § 4.130).  Because 
the veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version most 
favorable to him, within the confines of 38 C.F.R. § 3.114(a) 
(1999).  See Karnas v. Derwinski, 1 Vet. App. 308, 311 
(1991).  In the instant case, the RO provided the veteran 
notice of the revised regulations in the August 1999 
supplemental statement of the case.  Thus, the Board finds 
that it may proceed with a decision on the merits of the 
veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384, 393-394(1993).

Under the old Schedule the following evaluations are provided 
for:
? 30 percent for definite impairment in the ability to 
establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment; 
? 50 percent when the ability to establish or maintain 
effective or favorable relationship with people is 
considerably impaired, and reliability, flexibility, 
and efficiency levels are so reduced as to result in 
considerable industrial impairment as a result of 
psychoneurotic symptoms; 
? 70 percent when the ability to establish and maintain 
effective or favorable relationships with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment;
? 100 percent when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting profound retreat from mature behavior; 
and the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996). 

The current Schedule provides for the following evaluations:  
? 30 percent for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due 
to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events);
? 50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships;
? 70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting ); inability to establish and maintain effective 
relationships;  
? 100 percent for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (effective Nov. 7, 1996).

The nomenclature employed in the Schedule is based upon the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. § 4.130.  GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DSM-IV.  A 
31-40 rating indicates some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  A 41-50 rating indicates serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  A 51-60 rating indicates moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.

The veteran has been under VA counseling for his PTSD 
symptomatology since 1995.  This treatment appeared to be 
adequate until sometime in late 1996, when the veteran was 
recommended and scheduled for inpatient care.  The first 
medical evidence of a significant increase in severity of the 
veteran's PTSD was recorded during his hospital admission in 
August 1997. It was reported at that time that he had 
inappropriate, impulsive expression of his feelings. He had 
been experiencing hyperarousal symptoms and a sleep 
disturbance.  During the hospitalization in August 1997, the 
veteran's PTSD symptoms were noted to be chronic and severe 
in nature. Subsequent medical reports indicate that he 
continued to have depression and symptoms of a panic disorder 
with agoraphobia. 

In reaching its decision, the Board does not rely entirely on 
the physician's characterization of the veteran's disability.  
The Board notes the statements from the veteran's spouse and 
children regarding his inability to interact with others in a 
meaningful way.  Although the veteran was able to maintain 
employment for many years, the Board notes that such 
employment provided him an opportunity to work without the 
interaction with others, which may have prohibited obtaining 
other employment.  Further, although the veteran has remained 
married to his first wife for more than 50 years, it is clear 
from the statements of the veteran and his spouse that the 
marriage has not been without difficulties and strains due 
specifically to the veteran's PTSD symptomatology.  The 
veteran, his spouse, and his children all reported the 
veteran's impaired impulse control and increasing inability 
to handle stressful situations.  The veteran's family 
indicated that the veteran's impaired impulse control was 
something they had always dealt with.  Although the VA 
examiner in February 1998, reported a diagnosis of mild-to-
moderate PTSD symptomatology, additional conditions, to 
include a panic disorder and major depression also were 
diagnosed. These conditions have not been dissociated from 
the service-connected PTSD. Based on the above evidence, the 
Board finds that symptomatology attributable to PTSD resulted 
in total occupational and social impairment as of the 
veteran's hospital admission on August 14, 1997. A 100 
percent schedular evaluation therefore is warranted as of 
December 1, 1997, following the termination of the temporary 
total rating based on the veteran's hospitalization.

The Board must now address the proper evaluation for the 
veteran's PTSD prior to August 14, 1997.  As noted above, 
under the old Schedule the criteria for a 100 percent 
evaluation were not approximated until August 1997.  However, 
under the current Schedule, the Board finds that the 
veteran's symptomatology most closely approximates a 50 
percent evaluation for the appeal period prior to August 14, 
1997.  The veteran and his family have reported his impaired 
impulse control and his spouse noted his increasing 
difficulty in handling even the most mild stressful 
situation, such as parallel parking.  As noted above, 
although the veteran was able to maintain employment prior to 
his myocardial infarction, he was able to do so only because 
the specific job he held protected him from interaction with 
other employees and supervisors. Although the VA counselor 
noted in September 1996, that the veteran's PTSD was of 
moderate severity, the Board is not bound to this 
characterization in providing for an evaluation under the 
Schedule.  The totality of the veteran's social, family and 
work interactions, specifically noting the detailed 
description of family life reported by the veteran's spouse, 
son, and daughter, most closely approximate a considerable 
impairment under the old Schedule. The evidence of record 
preponderates against an evaluation in excess of 50 percent 
for the period prior to August 14, 1997.  Although the 
veteran has been unemployed since 1983, he ceased working due 
to his cardiac condition, not his psychiatric condition.  In 
fact, the record indicates that the veteran was in a 
position, which allowed him to perform his duties without 
exacerbation of his symptomatology, through interaction with 
other employees.  In addition, the symptoms compatible with a 
70 percent rating under the new rating criteria as of 
November 7, 1996, are not shown by the record.
 
The benefit of the doubt has been resolved in the veteran's 
favor to the extent indicated. 38 U.S.C.A. § 5107. 


ORDER

Entitlement to an evaluation of 50 percent for service-
connected PTSD, prior to August 14, 1997, is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.

Entitlement to an evaluation of 100 percent for service-
connected PTSD, effective December 1, 1997, is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 
  The United States Court of Appeals for Veterans Claims (known as the United Stated Court of Veterans 
Appeals prior to March 11, 1999) (hereinafter, "the Court") has stated the word "definite", as used in the old 
schedular criteria for a 30 percent evaluation, is a qualitative term rather than a quantitative term.  Hood v. 
Brown, 4 Vet. App. 301, 303 (1993).  However, the degree of impairment, which would lead to an award at 
the 30 percent level, can be quantified.  Cox v. Brown, 6 Vet. App. 459, 461 (1994).  In a precedent opinion, 
dated November 9, 1993, the VA General Counsel concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  "Definite" represents a degree of social and industrial 
inadaptability that is "more than moderate but less than rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  VA, 
including the Board, is bound by this interpretation of the term "definite."  38 U.S.C.A. § 7104(c) (West 
1991); 38 C.F.R. § 3.101 (1998).  Words such as "mild", "considerable" and "severe" were not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. 4.6 (1998).  

  The United States Court of Appeals for Veterans Claims (known as the United Stated Court of Veterans 
Appeals prior to March 11, 1999) (hereinafter, "the Court") has held that the criteria in Diagnostic Code 9400 
for a 100 percent evaluation are each independent bases for granting a 100 percent evaluation.  See Richard 
v. Brown, 9 Vet. App. 266, 268 (1996); Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

